Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 05/28/21.  Claims 1 – 20 have been examined and are pending in the instant claimed application. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 (independent claims and hence all dependent claims)  of U.S. Patent No. 20210019143 A1, Although the claims at issue are not identical, they are not patentably distinct from each other because, claims recite similarly as parent case and are no more than an obvious variation thereof. 


17/334224
20210019143 A1
[AltContent: arrow]Claim 1,…at least one memory storing representations of multiple package modules, each of the
multiple package modules corresponding to a different package type of the
[AltContent: arrow]multiple package types and comprising a respective index model module; and
one or more processors coupled to the at least one memory, the one or more processors configured to: initiate an index operation to generate an index indicia responsive to receipt of a request corresponding to a package type of the multiple package types,
[AltContent: arrow]where the index indicia is based on the package type and content of a
portion of the at least one memory corresponding to the package type;
[AltContent: arrow]generate, at an index model module that corresponds to the package type, a
[AltContent: arrow]package type index based on the index indicia and an index model
corresponding to the package type; and
store the package type index at a location in the at least one memory
corresponding to the package type.
Claim 1,... at least one memory storing a representation of one or more package modules, the one or more package modules comprising a representational state transfer (REST) application program interface (API) module, an index model module, and a repository module; and one or more processors coupled to the at least one memory, the one or more processors configured to: receive, at the REST API module, a REST request corresponding to a package type; in response to receiving the REST request, initiate, at the REST API module, an index operation to generate an index indicia, where the index indicia is based on the package type and content of a portion of the at least one memory corresponding to the package type; based on the index indicia, at the index model module, generate a package type index; and store, at the repository module, the package type index at a location in the at least one memory corresponding to the package type.


Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192